ITEMID: 001-66915
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: BOCZY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Antal Bőczy, is a Hungarian national, who was born in 1957 and lives in Budapest. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 1 December 1994 the Budapest and Pest County Pension Authority dismissed the applicant's request for a disability pension. On 19 January 1995 the Pension Authority's Director dismissed his administrative appeal. Subsequently, the applicant challenged this decision before the Pest Central District Court.
On 12 November 1996 the District Court held a hearing. On 17 December 1996 it appointed the Judicial Medical Expert Institute to examine the applicant's state of health. On 26 March 1997 the Institute submitted its opinion.
On 10 November 1997 the District Court held a hearing. On 24 November 1997 it appointed the Medical Science Council's Judicial Committee to give a second opinion. The Committee submitted its opinion on 2 March 1998.
On 11 May 1998 the District Court held a further hearing and stayed the proceedings at the applicant's request. On 6 October 1998 he requested that the proceedings be resumed.
On 11 November 1998 the District Court held a hearing and dismissed the applicant's claims. The District Court was satisfied that, in view of his working capacity, the applicant was not eligible for a disability pension. On 29 December 1998 the applicant appealed against this decision.
In the appeal proceedings, on 16 November 1999 the Budapest Regional Court held a hearing. On 29 February 2000 it upheld the first-instance decision.
On 9 October 2000 the applicant requested the re-opening of the case. On 26 April 2001 the Pest Central District Court held a hearing. Relying on further documents and the opinion of an expert, on 31 October 2002 the court rejected the applicant's request. On 30 September 2003 the Budapest Regional Court dismissed the applicant's appeal.
